PER CURIAM.
Defendant appeals his conviction and sentence for lewd and lascivious molestation by an offender older than eighteen on a victim under the age of twelve. Defendant raises several issues on appeal, all of which we have carefully considered and affirm. We briefly write to address only the first issue, in which Defendant raises a claim of ineffective assistance of counsel.
Generally, claims of ineffective assistance of counsel are not cognizable on direct appeal. See Bruno v. State, 807 So.2d 55, 63 (Fla.2001). An exception exists “only in the rare case where both prongs of Strickland1 — the error and the prejudice — are manifest in the record.” Boyd v. State, 45 So.3d 557, 560 (Fla. 4th DCA 2010). This is not one of those exceptional cases, and the claims of ineffective assistance of counsel Defendant asserts are not apparent on the face of the record.
We affirm on this issue without prejudice for Defendant to raise any claims of ineffective assistance of counsel in post-conviction proceedings.

Affirmed.

WARNER, FORST and KLINGENSMITH, JJ., concur.

. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).